DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered.

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on January 19, 2021.
Claims 1-20 are currently pending in the application and are considered in this Office action, with claim 1 amended.

Elections/Restrictions
Claims 11, 14, 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species A-J, as set forth in the Office action mailed on January 6, 2020, is thereby In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 1, 3, and 9 was given in a telephone interview with Applicant’s representative Jong Wan Suh on April 13, 2021.
Please amend the claims as follows: 

Claim 1 is rewritten as follows:
1.	(Currently Amended) A washing machine comprising:
an inner tub assembly for accommodating laundry;
a pulsator rotatably provided to an inner lower portion of the inner tub assembly;

a drive motor providing rotational power to the pulsator and the blade; and
a power transmission unit transmitting rotational power of the drive motor to the pulsator and the blade, wherein the power transmission unit comprises:
a first planetary gear module connected with the pulsator and configured to transmit rotational power of the drive motor to the pulsator such that a rotational speed of the pulsator is decreased, and
a second planetary gear module connected with the blade and configured to transmit rotational power of the drive motor to the blade such that a rotational speed of the blade is decreased,
wherein the first planetary gear module and the second planetary gear module are disposed between the pulsator and the blade. 

Claim 3 is rewritten as follows:
3.	(Currently Amended) The washing machine according to claim 1, further comprising:
a washing shaft transmitting[[ the]] rotational power of the drive motor,
wherein the first planetary gear module comprises:
a first sun gear connected to the washing shaft and integrally rotating with the washing shaft;

a first carrier connecting the first planetary gear using a first planetary gear connection shaft, the first planetary gear connection shaft being coupled with the first planetary gear by penetrating a center portion of the first planetary gear; and
a first ring gear having an inner side engaged with the first planetary gear,
wherein the second planetary gear module comprises:
a second sun gear connected to the washing shaft and integrally rotating with the washing shaft;
a second planetary gear rotating by being engaged with an outer circumferential surface of the second sun gear;
a second carrier connecting the second planetary gear using a second planetary gear connection shaft, the second planetary gear connection shaft being coupled with the second planetary gear by penetrating a center portion of the second planetary gear; and
a second ring gear having an inner side engaged with the second planetary gear.

Claim 9 is rewritten as follows:
9.	(Currently Amended) The washing machine according to claim 8, wherein the power transmission unit transmits rotational power such that a direction of rotation of the pulsator is opposite to a direction of rotation of the blade.

Allowable Claims
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Hirose (JP 2014-083383 A), Zheng (CN 201027257 Y), and Lee (US 2014/0109627 A1), fails to teach or render obvious a washing machine comprising, inter alia, a first planetary gear module connected with the pulsator and configured to transmit power of the drive motor to the pulsator such that a rotational speed of the pulsator is decreased, a second planetary gear module connected with the blade and configured to transmit power of the drive motor to the blade such that a rotational speed of the blade is decreased, wherein the first planetary gear module and the second planetary gear module are disposed between the pulsator and the blade, as in context of claim 1. Such arrangement of both the first and second planetary gear modules of the power transmission unit disposed between the pulsator and the blade allows to make the installation space for the power transmission unit compact, thereby reducing the volume of the washing machine, while being capable of independently decreasing the rotational speeds of the pulsator and the blade. See Applicant’s US PGPUB 2018/0313016 A1 at paras [0020] and [0113]. Claims 2-20 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711